



image_01a.jpg [image_01a.jpg]
Impact of August 2020 Warrant Distribution on
Long-Term Incentive Awards



On June 26, 2020, Occidental’s Board of Directors declared a distribution to
holders of its common stock of warrants to purchase additional shares of common
stock. On August 3, 2020 (the “Distribution Date”), holders of Occidental common
stock received 1/8th of a warrant for each share of common stock held as of July
6, 2020, the record date, and each warrant entitles the holder to purchase one
share of Occidental common stock for an initial purchase price of $22 per share.
The warrants are listed on the New York Stock Exchange (“NYSE”) separately under
the ticker symbol “OXY WS” and trade separately from Occidental common stock.
Holders are able to sell the warrants at the then-prevailing market price on the
NYSE, subject to compliance with Occidental’s insider trading policy and
applicable securities laws.


If you held equity-based long-term incentive awards that were outstanding on the
Distribution Date, then those awards will be adjusted in connection with the
warrant distribution. This memo describes the adjustment methodology for your
awards.


Option Awards


The formula below shows the adjustment for Option Awards:
Number of shares of common stock underlying award
x
Adjustment Ratio (1)
=
Adjusted number of shares of common stock (rounded down to the nearest whole
share)
Exercise price per share
/
Adjustment Ratio
=
Adjusted exercise price (rounded up to the nearest whole cent)



(1) The “Applicable Ratio” is approximately 1.039 and represents a fraction
equal to (i) (A) the product of (x) the average of the high and low prices of a
warrant trading on the NYSE on August 4, 2020 and (y) 1/8, plus (B) the closing
sales price of Occidental common stock on August 4, 2020 over (ii) the closing
sales price of Occidental common stock on August 4, 2020


Example


If an Option Award covers 100 shares of common stock at a per share exercise
price of $40 and the Applicable Ratio equals 1.039, then the adjusted number of
shares of common stock covered by the Option Award would be 103 and the adjusted
per share exercise price would be $38.50.


Stock Appreciation Right Awards


The formula below shows the adjustment for Stock Appreciation Right Awards:
Number of shares of common stock underlying award
x
Adjustment Ratio (1)
=
Adjusted number of shares of common stock (rounded down to the nearest whole
share)
Grant price per share
/
Adjustment Ratio
=
Adjusted grant price (rounded up to the nearest whole cent)






--------------------------------------------------------------------------------



(1) The “Applicable Ratio” is approximately 1.039 and represents a fraction
equal to (i) (A) the product of (x) the average of the high and low prices of a
warrant trading on the NYSE on August 4, 2020 and (y) 1/8, plus (B) the closing
sales price of Occidental common stock on August 4, 2020 over (ii) the closing
sales price of Occidental common stock on August 4, 2020


Example


If a Stock Appreciation Right Award covers 100 shares of common stock at a per
share grant price of $40 and the Applicable Ratio equals 1.039, then the
adjusted number of shares of common stock covered by the Stock Appreciation
Right Award would be 103 and the adjusted per share grant price would be $38.50.




Restricted Stock Awards (including Performance-Based Restricted Stock)


Subject to your continued service with Occidental through August 31, 2020, you
will receive, on August 31, 2020, a number of fully vested warrants equal to:
Number of shares of common stock underlying award
x
Distribution Ratio(1)
=
Number of warrants (rounding up to the nearest warrant)(2)



(1) The “Distribution Ratio” is 1/8 of a warrant per share of common stock
(2) Upon vesting, warrants will be “net-settled” for tax withholding


If you do not remain employed through August 31, 2020, your warrants will be
forfeited. Warrants will not be issued to former employees who hold restricted
shares.


Time-Based Restricted Stock Unit Awards


Within 60 days following the Distribution Date, you will receive a number of
fully vested warrants equal to:
Number of shares of common stock underlying award
x
Distribution Ratio(1)
=
Number of warrants (rounding up to the nearest whole warrant)(2)



(1) The “Distribution Ratio” is 1/8 of a warrant per share of common stock
(2) Upon vesting, warrants will be “net-settled” for tax withholding


Performance-Based Stock Unit Awards


Within 60 days following the Distribution Date, you will receive a number of
restricted warrants equal to:
Number of shares of common stock underlying award (based on target performance)
x
Distribution Ratio(1)
=
Number of restricted warrants (rounding up to the nearest whole warrant)(2)



(1) The “Distribution Ratio” is 1/8 of a warrant per share of common stock
(2) Upon vesting, warrants will be “net-settled” for tax withholding


The warrants will vest upon satisfaction of the threshold performance conditions
and service-based vesting conditions applicable to the underlying
Performance-Based Stock Unit Award. If the applicable threshold performance is
not achieved or the service-vesting condition is not achieved, the warrants will
be forfeited. If vested, warrants will be delivered at the same time that the
underlying Performance-Based Stock Unit Award is settled.



--------------------------------------------------------------------------------







**********************


You can view your equity awards through your StockPlan Connect account with
Morgan Stanley by going to www.stockplanconnect.com and logging on with your
user name and password. Any warrants from the adjustments described above will
be viewable as soon as administratively practicable after issuance. See the
related FAQ document for more information.


Note that the warrant adjustments described in this document do not pertain to
any shares you previously acquired from vested and settled or exercised awards
that are held at Morgan Stanley or with any other broker. Those shares of
Occidental common stock, to the extent outstanding on the July 6, 2020 record
date, participated in the distribution of warrants on the Distribution Date.


Please send an email to OxyWarrants@Oxy.com with any questions.

